Order issued January 16, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00327-CR
                       ________________________________________

                          BRANDON SCOTT BURKE, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices FitzGerald, Lang, and Fillmore

       Based on the Court’s opinion of this date, we GRANT the October 8, 2013 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Brandon Scott Burke,

TDCJ No. 1853758, Connally Unit, 899 FM 632, Kenedy, Texas, 78119.



                                                     /s Douglas Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE